DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 4-8 are currently pending in the application.
Acknowledgement is made of cancellation of claims 1-3.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/21/2022, 04/26/2022, and 05/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawaki (JP 2008273261 A) in view Justin (US 20090199582 A1) and Clenet (US 5081912 A).

Regarding claim 4:
Sawaki discloses a vehicle air conditioner #10 installed in a vehicle #1, the vehicle air conditioner comprising: 
an evaporator #22 that is provided on a ceiling of the vehicle (Fig. 3, [0024]) and causes heat exchange between air in an interior of a passenger compartment and a coolant ([0025]); 
a condenser #32 that causes heat exchange between the coolant and outside air ([0026]); 
a spray nozzle that sprays water to the outside air flowing to the condenser (Fig. 4, [0028]: water is sprinkled via a spray nozzle); and
a drain hose #25 that guides condensed water generated in the evaporator, wherein 
the drain hose #25 is provided through a pillar (best seen in Fig. 3 & 5), the pillar having a first distance extending in a vehicle upward and downward direction of the vehicle, and a second distance extending in a vehicle width direction of the vehicle (inherently present). 

Sawaki does not disclose a water tank that is provided in a lower portion of the vehicle and stores the water to be sprayed; whereby the drain hose guides condensed water generated in the evaporator to the water tank.

In the same field of endeavor, Justin teaches a vehicle air conditioner (Fig. 3) provided with a water tank #36 that is provided in a lower portion of the vehicle (water flows from the evaporator #22 to the water tank by gravity. If tank #36 was above evaporator #22, a pump would have been required on conduit #35 to supply condensate water in tray #34 to tank #36. Thus, tank #36 is provided in a lower portion of the vehicle, at least by virtue of being below the evaporator of the vehicle) and stores the water to be sprayed to the outside air flowing to the condenser ([0022-0023]); whereby a drain hose #35 guides condensed water generated in the evaporator to the water tank (Fig. 3, [0023]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Sawaki with the claimed arrangement above as taught by Justin.

One of ordinary skills would have recognized that doing so would have improved the performance of the system; at least by virtue of providing continuously flow of water to the condenser in instances when insufficient water has been produced at the evaporator as suggested by Justin ([0021-0023]).
Sawaki does not also disclose wherein the first distance of the pillar is greater than the second distance of the pillar.

Clenet teaches a pillar through which a drain hose extends (see Fig. 1, corner pillar between the rear glass and the glass on which ref. numeral #12 is written); the pillar having a first distance extending in a vehicle upward and downward direction of the vehicle, and a second distance extending in a vehicle width direction of the vehicle, the first distance being greater than the second distance (col. 4, L 60-65).

Further, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Sawaki with the first distance of the pillar being greater than the second distance of the pillar as taught by Clenet.

One of ordinary skills would have recognized that providing a pillar with a smaller width than height would have provided an aesthetically pleasing design for the vehicle, while reducing visual obstruction for the occupants of the vehicle.

Allowable Subject Matter
Claims 7-8 allowed.

Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in claims 5 and 7, and specifically does not disclose wherein the coolant pipe is provided through a first pillar positioned at a boundary between a side surface of the vehicle and a front surface or a rear surface of the vehicle, and the drain hose is provided through a second pillar that is positioned closer to a center than is the first pillar in a vehicle forward and rearward direction. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Sawaki in combination with Justin to incorporate the aforementioned limitations. As per MPEP § 2143.01, a finding of obviousness is precluded. Accordingly, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on 05/19/2022 have been fully considered.

Applicant argument with respect to claim 1 is moot as claim 1 has been cancel by applicant.

Claim 4 is found unpatentable over the combination of references of record (see rejection of claim 4 above for more details).

Claims 5-6 contains allowable subject matter.
Claims 7-8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763